DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-4 and 15 are the subject of this FINAL Office Action.  Claims 5-14 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
New grounds of rejection address the new limitation of “a plurality of self-navigable buoyant transport docks.”

New Grounds of Rejections - 35 USC § 112- New Matter
The following is a quotation of 35 U.S.C. 112(b):
(A)  In General.—
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-4 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Specifically, the Specification never uses the phrase “self-navigable buoyant transport docks,” much less “self-navigable.”  MPEP § 2163.04 states 
In rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP § 2163 for examination guidelines pertaining to the written description requirement). These findings should:

(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. A general allegation of "unpredictability in the art" is not a sufficient reason to support a rejection for lack of adequate written description. A simple statement such as "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed." may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.
	See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 	(Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 [subsection] (I)(B) 	as written is a lawful formulation of the prima facie standard for a lack 	of written description rejection.")..

Here, Applicant has amended the claims to add “a plurality of self-navigable buoyant transport docks above the primary dock.“  However, there appear to be no written description of these claim limitations in the application as filed.  Since the specification fails to define “self-navigable,” the Office looks to the understanding of a skilled artisan as to the meaning.  “Navigation” in the context of ships means passage, travel or movement of ships.  Thus, in this context, “self-navigable” means the “plurality of self-navigable buoyant transport docks” (i.e. dry docks) can propel themselves (“self” in “self-navigable”) without human or machine intervention.
	The specification never discloses such “self-navigable buoyant transport docks above the primary dock.“  Instead, the specification discloses transport docks (i.e. dry docks) that must later be moved with human or machine intervention:
	One embodiment utilizes smaller [Floating Dry Docks (FDDs)] as production surfaces upon which [additively manufactured objects (AMOs)] are constructed. They are also the structures that are used to transport AMOs constructed by the AMFDD. They can also be used to deploy AMOs into, and/or on to, a body of water. These smaller FDDs shall be referred to as build and transport floating dry docks ("BTFDDs") in this application

(para. 0012; see also Figs, items 104, 112, 303, 310).  In other words, the claimed “buoyant transport docks” are disclosed as conventional build and transport floating dry docks (BTFDDs) that must be later towed by something else (e.g. tow boat; see e.g. GB2525400A).  At best, “[w]hen construction is complete, the AMFDD can lower itself into the water, and/or the BTFDD can raise its keel, thereby allowing the BTFDD to float, propel, be towed, and/or otherwise move away from the AMFDD” (para. 0014).  However, this mere mention of “allowing the BTFDD to . . . propel . . . from the AMFDD” fails to explain any “self-navigation” as claimed (e.g. how the dry dock navigates itself using specific structures and designs).  See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997) (“[A] description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention”).  “Propel,” as the context makes clear, at best means using water currents to allow to dry dock to move.  In fact, paragraph 0014 clarifies that the only propelling of the dry dock is “the BTFDD can raise its keel, thereby allowing the BTFDD to float, propel, be towed, and/or otherwise move away from the AMFDD.”  This is consistent with the entirety of the description and drawings which only show or explain conventional dry docks, which are known to be navigated via human or machine intervention (e.g. tow boat).  In the absence of specific description explaining how a dry dock actively navigates itself, the claims fail to satisfy the written description requirement; and “self-navigable buoyant transport docks above the primary dock” is new matter.  
	In sum, the specification fails to demonstrate possession of a dry dock that is “self-navigable” (i.e. navigates itself) because the only disclosure is to other-navigable dry docks, which are known to be used with human or machine intervention. 

Prior Art
The following prior art is pertinent to the motivation to combine dry docks with 3D printing of ocean-going vessels (e.g. ships, wind turbines, etc.): GB2525400A; US 20090026175; EP2918729A1; Phil Mills, Shipyard Experience with Advanced Construction Approaches for Naval Nuclear Ships, Huntington Ingalls Industries, Inc, MIT Topical Workshop, January 30, 2017.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743